Filed by The Stanley Works Pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: The Black & Decker Corporation Commission File No.: 1-01553 FOR IMMEDIATE RELEASE Stanley and Black & Decker Set March 12 For Shareholders Meetings On Combination New Britain, CT, and Towson, MD, February 2, 2010 – The Stanley Works (NYSE: SWK) and The Black & Decker Corporation (NYSE: BDK) today announced that both companies will hold special shareholders meetings on March 12, 2010 to vote on the combination of their businesses to form a global diversified industrial leader. The joint proxy statement of both Stanley and Black & Decker is expected to be mailed to Stanley and Black & Decker shareholders commencing on or about February 4, 2010. Stanley shareholders who owned Stanley common stock at the close of business on January 11, 2010, can vote at and attend the Stanley special meeting at Stanley’s headquarters in New Britain, CT at 9:00 a.m. EST on March 12, 2010. Black & Decker shareholders who owned Black & Decker common stock at the close of business on January 11, 2010, can vote at and attend the Black & Decker special meeting at the Washington Dulles Airport Marriott, 45020 Aviation Drive, Dulles, VA at 9:00 a.m. EST on March 12, 2010. Shareholders are encouraged to read the proxy materials in their entirety as they provide, among other things, a discussion of the reasons behind the recommendation of each company’s board of directors that shareholders vote “FOR” the approval of the proposed combination. About The Stanley Works The Stanley Works, an S&P 500 company, is a diversified worldwide supplier of tools and engineered solutions for professional, industrial, construction and do-it-yourself use, and security solutions for commercial applications. More information about The Stanley Works can be found at http://www.stanleyworks.com. About The Black & Decker Corporation Black & Decker is a leading global manufacturer and marketer of power tools and accessories, hardware and home improvement products, and technology-based fastening systems.More information about Black & Decker can be found at http://www.bdk.com. Additional Information In connection with the proposed transaction, Stanley has filed with the Securities and Exchange Commission (the “SEC”) a Registration Statement on Form S-4 (File No. 333-163509) that includes a joint proxy statement of Stanley and Black & Decker that also constitutes a prospectus of Stanley. Investors and security holders are urged to read the joint proxy statement/prospectus and any other relevant documents filed with the SEC because they contain important information.
